Citation Nr: 0210850	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right leg disability, 
to include the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982 and September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In February 2000, the Board remanded the issue to the RO for 
additional development, including obtaining additional 
treatment records from the VA Medical Center in Detroit.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and, to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran's right leg disability, to include the right 
knee, is not causally or etiologically related to service.


CONCLUSION OF LAW

A right leg disability, to include the right knee, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that, to the 
extent possible, VA has met its duty to assist the veteran in 
the development of his claim for service connection for a 
right leg disability, to include the right knee and its duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, Board remand dated 
in February 2000, and letters issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Service medical records and post 
service VA treatment reports are of record.  

The Board notes that the veteran's service medical records 
appear to be incomplete.  Efforts have been made by the RO to 
secure all service medical records.  In a January 2001 
letter, the RO informed the veteran that there were no 
records for his Gulf War service since the service department 
reported that none were available.  The veteran was requested 
to forward copies of any records that he might have in his 
possession.  In addition, the veteran has reported that he 
was treated by Dr. Moss for his right leg.  In a January 2001 
letter, he was requested to obtain the records and send them 
to the RO or to request that his doctor send them.  He was 
also asked to complete a release form and return it to the RO 
so that the RO could secure the records.  No response was 
received from the veteran.  The VA's duty to assist is not 
always a one-way street; the veteran has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  He must be prepared to cooperate 
with the efforts of VA to include submitting to VA requested 
documentation and medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  It is noted that 
a VA examination has not been obtained.  However, as will be 
discussed below, further development by way of an examination 
is not required.   Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted. Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Service medical records show no findings or treatment for an 
identifiable right leg condition while in service.  In June 
1982, the veteran was seen on two occasions for bilateral leg 
and knee pain.  On the first visit, bilateral patello pain 
was diagnosed.  Ten days later, the veteran complained of 
bilateral leg pain, and bilateral leg pain was assessed.  

A personal hearing was conducted at the RO in May 1998.  The 
veteran testified that he hurt his right leg in June 1982 
while in service.  He stated that he went to see the 
physician assistant and she gave him some pain medication 
only.  He stated that he had medical care for his right leg 
once when he was in Saudi Arabia and several times since his 
discharge in 1996.  He stated that he was currently receiving 
treatment from a private physician, and that his last 
appointment was in February 1998.  The veteran reported that 
he had continued swelling in his leg, which was attributed to 
chronic edema, or chronic venous insufficiency.  The veteran 
testified that he had become very limited on how far he 
walked, and had been given a handicapped parking sticker at 
work. 

Treatment records from VAMC Detroit dated April 1996 to 
February 2000 were associated with the claims file in 
February 2001.  An April 1998 entry indicates the veteran to 
have chronic leg edema since 1995 along with toe tingling.  
This was diagnosed as chronic venous insufficiency.  

Associated with the claims file in August 2001 was another 
set of treatment records from VAMC Detroit dated in November 
1991 to May 2000.  These records show the veteran having been 
seen for right foot swelling in 1997.  He was noted in 1998 
as having chronic venous insufficiency in the right leg from 
1995.  

The RO sent the veteran a letter dated January 2001 which 
requested additional information in support of his claim, 
namely medical records from a private physician which the 
veteran stated at his hearing was treating him for his right 
leg disability.  No reply was received.

The uncontroverted evidence shows that the veteran complained 
of bilateral leg and knee pain in on two occasions during 
service June 1982, and that he has been diagnosed with 
chronic venous insufficiency in the right leg after service 
in 1998.  There is no competent evidence, however, which 
would connect the chronic venous insufficiency with his 
complaints in service years before.  Most importantly, the 
veteran was not diagnosed with an identifiable right leg 
disability in service.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that a symptom alone, such as pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The only evidence that would support the veteran's claim that 
he currently suffers from a right leg disability, to include 
the right knee that is related to service is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board does acknowledge that the veteran has not been 
afforded a VA examination with this claim.  However, the 
Board finds that a VA examination is not necessary in this 
case, due to the lack of evidence indicating an identifiable 
disability in service to which any current disability could 
be related.  The only evidence which supports the veteran's 
claim is his own contentions.  However, as indicated above, 
the veteran's contentions are not competent medical evidence, 
and are not otherwise supported by any of the other evidence 
of record.  

The Board is aware that when service medical records are 
missing or incomplete, the VA has a heightened duty to assist 
the veteran.  As noted above, the veteran's service medical 
records are incomplete.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any additional service medical 
records that might be available, but these efforts were 
unsuccessful.  The Board points out that it requested that 
the veteran furnish any medical records in his possession and 
he has provided copies of service medical records that the 
had.  The veteran has not provided the assistance that VA 
needs in order to secure copies of private treatment records 
which could provide helpful information.  However, the 
available service records do contain the treatment for right 
leg complaints in 1982 that the veteran testified is the 
pertinent to his claim.  Thus the records do provide the 
information that the veteran submits shows inservice 
treatment to substantiate his claim.   

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.  Accordingly, the Board 
concludes that service connection for a right leg disability, 
to include the right knee is not warranted.



ORDER

Entitlement to service connection for a right leg disability, 
to include the right knee is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

